            Case 2:20-cv-00994-TLN-DB Document 11 Filed 06/26/20 Page 1 of 3



 1   MARK REICHEL State Bar No. 155034
     mark@reichellaw.com
 2   455 Capitol Mall
     8th Floor, Suite 802
 3   Sacramento, CA 95814
     Telephone: (916) 498-9258
 4   Facsimile: (916) 441-6553

 5   Alexey V. Tarasov, Texas State Bar No. 24075140
     alexey@tarasovlaw.com
 6   Seeking pro hac vice
     5211 Reading Road,
 7   Rosenberg, Texas 77471
     Telephone: (832) 623-6250
 8   Facsimile: (832) 558-3540

 9   Attorneys for Defendants,
     Stewart Marketing, LLC,
10   Graylan Stewart

11                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                               )
13    MARK AUSSIEKER,                          )
                                               )               Case No.: 20-cv-994 TLN -DB
14          Plaintiff                          )               *AMENDED *
                                               )               DEFENDANT’S NOTICE OF
15                 v.                          )               MOTION AND MOTION TO
                                               )               QUASH SERVICE AND
16    STEWART MARKETING, LLC,                  )               DISMISS FOR IMPROPER
      GRAYLAN STEWART,                         )               SERVICE AND LACK OF
17                                             )               PERSONAL JURISDICTION
            Defendants                         )
18    ________________________________________ )

19          PLEASE TAKE NOTICE that on August 7, 2020 at 10:00 a.m., or as soon thereafter as

20   the matter may be heard in the courtroom of the above-entitled Court, before the Honorable

21   Deborah Barnes, United States Magistrate Judge, located at Courtroom 27, 8th Floor, 501 I

22   Street, Sacramento, CA 95814, Defendants Stewart Marketing and Graylan Stewart will and

23                                                -1-

24          Notice of Motion and Motion to Quash Service and Dismiss for Improper Service
                                  and Lack of Personal Jurisdiction
25

26
            Case 2:20-cv-00994-TLN-DB Document 11 Filed 06/26/20 Page 2 of 3



 1   hereby do move the Court for an order dismissing Plaintiff Mark Aussieker’s Complaint

 2   pursuant to Federal Rule of Civil Procedure 12(b)(2), and/or 12(b)(5). This date and time have

 3   been cleared with the court room clerk for Magistrate Judge Barnes.

 4          This motion is based upon the grounds (1) that service upon Defendants was improper

 5   and (2) that Defendants lack sufficient contacts with California to confer general and/or specific

 6   personal jurisdiction over them.

 7          In the alternative, should the Court be disinclined to grant Defendants’ Motion to

 8   Dismiss, Defendants would respectfully request and do hereby request that this Court stay all

 9   proceedings in this case pending the United States Supreme Court’s decision in William P. Barr

10   v. American Association of Political Consultants Inc., et al., No. 19-631.

11          This Motion is, and will be, based upon this submission, the attached Memorandum, the

12   Declarations of Graylan Stewart and Monica Stewart, and all other documents and matters to

13   which this Court may properly take notice at or before the time of the hearing on this matter.

14

15     Dated June 26, 2020.                    Respectfully Submitted,

16                                             By:_Mark Reichel
                                               Mark Joseph Reichel
17

18

19

20

21

22

23                                                  -2-

24           Notice of Motion and Motion to Quash Service and Dismiss for Improper Service
                                   and Lack of Personal Jurisdiction
25

26
            Case 2:20-cv-00994-TLN-DB Document 11 Filed 06/26/20 Page 3 of 3



 1                                       PROOF OF SERVICE

 2                                   STATE OF CALIFORNIA,
                                    COUNTY OF SACRAMENTO
 3
     I am over the age of 18 and not a party to this action. I am a resident of or employed in the
 4   county where the mailing occurred; my business address is:

 5                   455 Capitol Mall, 8th Floor, Suite 802, Sacramento, CA 95814.

 6   On June 26, 2020, I served the following document(s), described as:

 7      (1) *Amended Notice of Motion and Motion to Quash Service and Dismiss for Improper
            Service and Lack of Personal Jurisdiction;
 8      (2) Memorandum in Support of Motion to Quash Service and Dismiss for Improper
            Service and Lack of Personal Jurisdiction;
 9
        (3) [Proposed] Order Quashing Service and Dismissing Plaintiff’s Causes of Action
10          Against All Defendants;
        (4) Declaration of Graylan Stewart;
11      (5) Declaration of Monica Stewart;

12   on the following parties:

13   Mark Aussieker
     8830 Olive Ranch Lane
14   Fair Oaks, CA 95628
     aussieker1@gmail.com
15
        (1) (By U.S. Mail) I deposited such envelope in the mail at Sacramento, California with
16          postage thereon fully prepaid.
        (2) (By e-mail) I transmitted an electronic message attaching the above documents to
17          aussieker1@gmail.com.
18   I declare that I am employed in the office of a member of the Bar of this Court at whose
     direction the service was made. I declare under penalty of perjury under the laws of the United
19   States of America that the above is true and correct.

20   Date: June 26, 2020.
     Name: MARK REICHEL
21   Signature: /s/ __Mark Reichel ___________________

22

23                                                   -3-

24           Notice of Motion and Motion to Quash Service and Dismiss for Improper Service
                                   and Lack of Personal Jurisdiction
25

26
